UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA

HAMOUD ABDULAH HAMOUD               )
    HASSAN AL WADY                  )
                                    )
            Petitioner,             )
                                    )
      v.                            )                  Civil Action No. 08-CV-01237 (RMU)(AK)
                                    )
BARACK OBAMA, et al.                )
                                    )
            Respondents.            )
____________________________________)

                                              ORDER

         Upon consideration of Petitioner Al Wady’s Renewed Motion for Direct Contact with

Client [87], the Respondents’ Opposition [92], Petitioner’s Reply [95], Respondents’

Supplemental Filing [108], and Petitioner’s Response [109] it is this _1st_ day of May, 2009,

hereby

         ORDERED that Respondents shall make a good faith effort to require that Mr. Al Wady

be moved to a hearing room to meet with his designated counsel for the purpose of counsel

explaining their role as counsel and his rights as a habeas petitioner and ultimately ascertaining

whether his refusal of counsel is knowing and voluntary, but that at no time shall Respondents

resort to forced cell extraction. In the event that Petitioner, upon being shown and read the

corresponding order of this date requiring him to meet with counsel for the purposes described

therein, continue to refuse to leave his cell, the parties should so notify this Court within 72

hours.

         SO ORDERED.
                                                       ____________/s/_____________________
                                                       ALAN KAY
                                                       UNITED STATES MAGISTRATE JUDGE